MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Apr 04 2016, 5:49 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard Lee Dulin,                                       April 4, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1508-CR-1155
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1501-F5-6



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016               Page 1 of 7
                                Case Summary and Issue
[1]   Richard Lee Dulin pleaded guilty to operating a vehicle while privileges are

      forfeited for life, a Level 5 felony, and resisting law enforcement, a Class A

      misdemeanor. Dulin pleaded guilty without the benefit of a plea agreement

      and received an aggregate sentence of five years, with two years suspended to

      probation. Dulin appeals, raising the sole issue of whether his sentence is

      inappropriate in light of the nature of the offenses and his character.

      Concluding Dulin’s sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On January 28, 2015, officers of the Lafayette Police Department were

      traveling in their police vehicle when they observed a 1991 Ford Escort fail to

      stop at a stop sign. They activated their vehicle’s emergency lights to initiate a

      traffic stop, but the Escort did not immediately stop. Instead, the driver of the

      Escort, later identified as Dulin, continued for roughly fifteen blocks before

      stopping, exiting the vehicle, and fleeing on foot. The officers chased Dulin for

      two more blocks, giving loud verbal commands for him to stop, but Dulin did

      not comply. Eventually, one of the officers caught up with Dulin and forced

      Dulin to the ground. Once Dulin was in custody, the officers checked his

      driving status and determined his driving privileges had been forfeited for life.


[3]   The State charged Dulin with Count I, operating a vehicle while privileges are

      forfeited for life, a Level 5 felony; and Count II, resisting law enforcement, a


      Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016   Page 2 of 7
      Class A misdemeanor. Dulin pleaded guilty without the benefit of a plea

      agreement. The trial court found as aggravating factors: (1) Dulin’s significant

      criminal history; (2) the State’s eleven petitions to revoke his probation (six of

      which had been found true and two of which were still pending); (3) that his

      placement in a Community Corrections program had previously been revoked;

      and (4) that he was written up in the county jail while the present case was

      pending. It considered the following factors mitigating: (1) Dulin’s mental

      illness and history of substance abuse; (2) his history of being employed; (3) that

      he pleaded guilty in the present case; and (4) that he took advantage of

      programs while in jail. Concluding the aggravating factors outweighed the

      mitigating ones, the trial court sentenced Dulin to four years on Count I and

      one year on Count II, to be served consecutively, with two years in the

      Department of Correction, one year of direct placement in Community

      Corrections, and two years suspended to probation. This appeal followed.



                                 Discussion and Decision
                                     I. Standard of Review
[4]   A person who pleads guilty is entitled to contest on direct appeal the merits of a

      trial court’s sentencing decision where the trial court has exercised discretion.

      Collins v. State, 817 N.E.2d 230, 231 (Ind. 2004). Dulin pleaded guilty without

      the benefit of a plea agreement and now contends the sentence the trial court

      imposed is inappropriate in light of the nature of the offenses and his character.



      Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016   Page 3 of 7
[5]   Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” The defendant bears the burden of

      persuading this court that his or her sentence is inappropriate. Childress v.

      State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a sentence as

      inappropriate turns on “the culpability of the defendant, the severity of the

      crime, the damage done to others, and myriad other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Finally,

      we note the principal role of appellate review is to “leaven the outliers,” not

      achieve the perceived “correct” result in each case. Id. at 1225. We therefore

      “focus on the forest—the aggregate sentence—rather than the trees—

      consecutive or concurrent, number of counts, or length of the sentence on any

      individual count.” Id.


                                  II. Inappropriate Sentence
[6]   As to the nature of the offenses, the advisory sentence is the starting point the

      legislature has selected as an appropriate sentence for the crime committed.

      Childress, 848 N.E.2d at 1081. Dulin was convicted of operating a vehicle while

      privileges are forfeited for life, a Level 5 felony, and resisting law enforcement,

      a Class A misdemeanor. A Level 5 felony carries a possible sentence of one to

      six years, with an advisory sentence of three years. Ind. Code § 35-50-2-6(b). A

      person who commits a Class A misdemeanor shall be sentenced to not more



      Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016   Page 4 of 7
      than one year. Ind. Code § 35-50-3-2. There is no advisory sentence for a Class

      A misdemeanor. See id.


[7]   The trial court sentenced Dulin to four years for operating a vehicle while

      privileges are forfeited for life and one year for resisting law enforcement, to be

      served consecutively, with two years suspended to probation. In addition to

      driving when he was prohibited from doing so, Dulin ran a stop sign, thereby

      endangering the public, and did not pull over when the officers activated their

      emergency lights. He continued driving for fifteen blocks and then exited his

      vehicle to flee on foot. We conclude the nature of the offenses supports the

      sentence imposed.


[8]   As to Dulin’s character, he was on parole and probation at the time of the

      offenses, and there were two pending petitions to revoke his probation. His

      criminal history includes seven felonies and nine misdemeanor convictions as

      an adult, as well as three true findings as a juvenile. Dulin has never possessed

      a valid driver’s license but forfeited his driving privileges for life in 2013 (at the

      age of twenty-five) following his convictions for operating a vehicle while never

      receiving a license, operating a vehicle with an alcohol concentration equivalent

      of 0.08 to 0.15 grams, operating a vehicle with a Schedule I or II controlled

      substance in his body, and operating a vehicle as an habitual traffic violator.

      He also has prior felony convictions for theft, resisting law enforcement, and

      unlawful possession of a syringe. This case marks his third conviction for

      resisting law enforcement.



      Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016   Page 5 of 7
[9]    In short, Dulin continues to reoffend, and he admits he has been “abusing drugs

       and alcohol for years.” Brief of Appellant at 6. Although Dulin has been

       ordered by the court to undergo treatment for substance abuse and mental

       illness in past years, there is nothing in the record to suggest Dulin has ever

       voluntarily taken steps to address the issues he now blames for his behavior.

       While we do not wish to downplay the severity of Dulin’s addiction or the

       difficulty of living with bipolar disorder, we cannot ignore his utter disregard for

       the law and failure to take responsibility. See Bryant v. State, 802 N.E.2d 486,

       501 (Ind. Ct. App. 2004) (holding the trial court did not err in concluding the

       defendant’s substance abuse was an aggravating factor where the record showed

       he “was aware of his drug and alcohol problem, yet he had not taken any

       positive steps to treat his addiction”), trans. denied. Both the nature of the

       offenses and Dulin’s character support the sentence imposed by the trial court. 1



                                                   Conclusion
[10]   Dulin’s sentence is not inappropriate in light of the nature of the offenses and

       his character. We therefore affirm his sentence.


[11]   Affirmed.




       1
        To the extent Dulin argues the trial court improperly weighed his mental illness and substance abuse as
       mitigating factors, the relative weight or value assignable to factors properly found by the trial court is not
       subject to appellate review. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016                 Page 6 of 7
Barnes, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A05-1508-CR-1155 | April 4, 2016   Page 7 of 7